 

Exhibit 10.3

 



 

 

Form of Notice of Grant of Option

and

Terms and Conditions of Option

 



 

 

Grantee: [Name] Option Number: [_________]   [Address]     Plan: 2013  
[Address]     ID: [_________]

 



 

 

Effective [_________] (the “Award Date”), you (the “Grantee”) have been granted
a nonqualified option (the “Option”) to buy [_________] Ordinary Shares1 of
Norwegian Cruise Line Holdings Ltd. (the “Company”) at a price of $[_________]
per share1 (the “Exercise Price”).

 

The aggregate Exercise Price of the shares subject to the Option is $
[_________].1

 

The Option will expire on [_________] (the “Expiration Date”).1,2

 

[Vesting Schedule:

 

Time-Based Options: [Fifty percent (50%)] of the total number of Ordinary Shares
subject to the Option (the “Time-Based Options”) will become vested as follows.2

 

Number of Ordinary Shares

Subject to the Option

  Time-Based Vesting Schedule [_________]   This number of Time-Based Options
will vest on [Insert Vesting Date]. [_________]   This number of Time-Based
Options will vest on [Insert Vesting Date].

 

Performance-Based Options: [Fifty percent (50%)] of the total number of Ordinary
Shares subject to the Option (the “Performance-Based Options”) will become
vested upon the achievement of the performance hurdles described below.2 The
Administrator or Board of Directors of the Company (the “Board”) shall determine
whether each of the applicable performance hurdles has been achieved, and the
vesting of any installment of the Performance-Based Options is subject to the
Administrator’s or Board’s determination.]

 

[Insert Performance Vesting Terms]

 

________________________________________

 



 

1 Subject to adjustment under Section 7.1 of the Plan.

2 Subject to early termination under Section 5 of the Terms and Section 7.2 of
the Plan.

 

   

 

 

________________________________________________

 

By your signature and the Company’s signature below, you and the Company agree
that the Option is granted under and governed by the terms and conditions of the
Company’s 2013 Performance Incentive Plan (the “Plan”) and the Terms and
Conditions of Nonqualified Option (the “Terms”), which are attached and
incorporated herein by this reference. This Notice of Grant of Option, together
with the Terms, will be referred to as your Option Agreement. The Option has
been granted to you in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to you. Capitalized terms are
defined in the Plan if not defined herein or in the Terms. You acknowledge
receipt of a copy of the Terms, the Plan and the Prospectus for the Plan.

 



 



 

 

      Norwegian Cruise Line Holdings Ltd.   Date             [Name]   Date

 

   

 

 

NORWEGIAN CRUISE LINE HOLDINGS LTD.

2013 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF NONQUALIFIED OPTION

 

1.General.

 

These Terms and Conditions of Nonqualified Option (these “Terms”) apply to a
particular option (the “Option”) if incorporated by reference in the Notice of
Grant of Option (the “Grant Notice”) corresponding to that particular grant. The
recipient of the Option identified in the Grant Notice is referred to as the
“Grantee.” The per share exercise price of the Option as set forth in the Grant
Notice is referred to as the “Exercise Price.” The effective date of grant of
the Option as set forth in the Grant Notice is referred to as the “Award Date.”
The exercise price and the number of shares covered by the Option are subject to
adjustment under Section 7.1 of the Plan.

 

The Option was granted under and subject to the Norwegian Cruise Line Holdings
Ltd. 2013 Performance Incentive Plan (the “Plan”). Capitalized terms are defined
in the Plan if not defined herein. The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Option Agreement” applicable to the Option.

 

2.Vesting; Limits on Exercise; Incentive Stock Option Status.

 

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.

 

·Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

·No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

·Minimum Exercise. No fewer than 100 Ordinary Shares (subject to adjustment
under Section 7.1 of the Plan) may be purchased at any one time, unless the
number purchased is the total number at the time exercisable under the Option.

 

·Nonqualified Option. The Option is a nonqualified option and is not, and shall
not be, an incentive stock option within the meaning of Section 422 of the Code.

 

3.Continuance of Employment/Service Required; No Employment/Service Commitment.

 

The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
5 below or under the Plan.

 

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any

 

   

 

 

right to remain employed by or in service to the Company or any Subsidiary,
interferes in any way with the right of the Company or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Company or any Subsidiary to increase or decrease the Grantee’s other
compensation. Nothing in this Option Agreement, however, is intended to
adversely affect any independent contractual right of the Grantee without
his/her consent thereto.

 

4.Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the General Counsel of the
Company (or such other person as the Administrator may require pursuant to such
administrative exercise procedures as the Administrator may implement from time
to time) of:

 

·a written notice stating the number of Ordinary Shares to be purchased pursuant
to the Option or by the completion of such other administrative exercise
procedures as the Administrator may require from time to time;

 

·payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Company;

 

·any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

·satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by one or more of the following methods (subject in each case to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any such
payment method):

 

·notice and third party payment in such manner as may be authorized by the
Administrator;

 

·in Ordinary Shares already owned by the Grantee, valued at their fair market
value (as determined under the Plan) on the exercise date;

 

·a reduction in the number of Ordinary Shares otherwise deliverable to the
Grantee (valued at their fair market value on the exercise date, as determined
under the Plan) pursuant to the exercise of the Option; or

 

·a “cashless exercise” with a third party who provides simultaneous financing
for the purposes of (or who otherwise facilitates) the exercise of the Option.

 

5.Early Termination of Option.

 

5.1        Expiration Date. Subject to earlier termination as provided below in
this Section 5, the Option will terminate on the “Expiration Date” set forth in
the Grant Notice (the “Expiration Date”).

 

5.2        Possible Termination of Option upon Certain Corporate Events. The
Option is subject to termination in connection with certain corporate events as
provided in Section 7.2 of the Plan.

 

5.3        Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Company or a Subsidiary, the following

 

   

 

 

rules shall apply (the last day that the Grantee is employed by or provides
services to the Company or a Subsidiary is referred to as the Grantee’s
“Severance Date”):

 

(a) the Grantee (or the Grantee’s estate as the case may be) will have until the
date that is 12 months after his or her Severance Date to exercise the Option
(or portion thereof) to the extent that it was vested as of the Severance Date,

 

(b) the Option, to the extent not vested as of the Severance Date, shall
terminate as of the Severance Date, and

 

(c) the Option, to the extent exercisable for the 12-month period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the 12-month period.

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.

 

6.Non-Transferability.

 

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.6 of the Plan.

 

7.Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Company at its principal office to the attention of
the General Counsel, and to the Grantee at the address last reflected on the
Company’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Company or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.

 

8.Plan.

 

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

 

9.Entire Agreement.

 

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment

 

   

 

 

must be in writing and signed by the Company. The Company may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Grantee hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.

 

10.Governing Law.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of Bermuda without regard to conflict of law principles
thereunder.

 

11.Effect of this Agreement.

 

Subject to the Company’s right to terminate the Option pursuant to Section 7.2
of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Company.

 

12.Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

13.Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

14.Clawback Policy.

 

The Option is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any Ordinary
Shares or other cash or property received with respect to the Option (including
any value received from a disposition of the shares acquired upon exercise of
the Option).

 

15.No Advice Regarding Grant.

 

The Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Company nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Option Agreement) or recommendation with respect to the
Option. Except for the withholding rights contemplated by Section 4 above and
Section 8.5 of the Plan, the Grantee is solely responsible for any and all tax
liability that may arise with respect to the Option and any shares that may be
acquired upon exercise of the Option.

 

   

   